Citation Nr: 0816763	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a low back disability 
(claimed to be the residual of a back injury in service).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW)



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty with the 
Merchant Marine from August 14, 1944 to January 5, 1945, 
February 8, 1945 to May 10, 1945, and June 13, 1945 to August 
15, 1945; and with the Army from February 1946 to February 
1949.  The case is before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  This case was originally before the 
Board on appeal from a January 2002 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a low back 
disability.  The veterans claims file is now in the 
jurisdiction of the Los Angeles, California RO.  In August 
2005, the Board granted a motion to advance the case on the 
Board's docket due to the veteran's advanced age and remanded 
the case for further development.  In a decision issued in 
January 2007, the Board denied the veteran's claim.  The 
veteran appealed that decision to the Court.  In March 2008, 
the Court issued an order that vacated the January 2007 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the March 2008 
Joint Motion by the parties.  

The record reflects that the veteran was represented by an 
attorney before the Court, but that the VFW continues to 
represent him in his claim before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The National Personnel Records Center (NPRC) has certified 
that the veteran's SMRs were likely destroyed in a 1973 fire 
at the NPRC.  In such circumstances, VA has a well-
established heightened duty to assist.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

The Joint Motion notes that the Board could seek any other 
evidence it feels necessary to the timely resolution of the 
veteran's claim.  While the Joint Motion focused on the 
credibility of lay witness statements, the Board finds on 
subsequent review of the record that there may still be 
pertinent private treatment records that remain outstanding.  
The Board's August 2005 remand requested the veteran identify 
all sources of treatment or evaluation he had received for 
his back disability since service.  In response to the RO's 
August 2005 letter requesting such records, the veteran 
provided VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for Dr. S. C. for treatment in May 
1989.  The address reported on this form was incorrect and 
the RO's letter requesting these records was returned as 
undeliverable.  An April 2006 letter requested the veteran 
provide an updated address for Dr. S. C.; however, he did not 
respond.  Notably, the veteran's representative submitted an 
unsigned August 2002 MedPlus private treatment record and 
alleged that it showed treatment by Dr. S. C.  This treatment 
record provided an opinion that indicated the veteran's 
degenerative joint disease was related to his injury during 
service.  Hence, the Board finds that treatment records from 
Dr. S. C. are critical to a determination in this matter. 

The veteran is advised that under 38 C.F.R. § 3.158 when 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.	Ask the veteran to identify all sources 
of treatment or evaluation he received for 
low back disability since his discharge 
from service.  Specifically, he must 
provide an updated address for Dr. S. C. 
and an authorization for all records from 
Dr. S.C., since, at least, May 1989.  The 
letter should remind the veteran of the 
provisions of 38 C.F.R. § 3.158.  The RO 
should obtain copies of all treatment or 
evaluation records from the identified 
sources.  If Dr. S.C. does not respond to 
the RO's request, the veteran should be 
advised of that fact, reminded that it is 
ultimately his responsibility to ensure 
that private treatment records are 
secured, and afforded opportunity to 
submit the records.

2.	The RO should undertake any further 
development suggested by the records 
received pursuant to the above request, 
including scheduling a VA examination, if 
deemed necessary.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The purpose of this remand is to ensure full compliance with 
the Order of the Court endorsing the Joint Motion by the 
parties.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

